Citation Nr: 0511118	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for  bilateral dyshidrotic eczema (jungle rot) 
of the feet, to include tinea pedis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection and assigned a 
10 percent ratings for bilateral dyshidrotic eczema (jungle 
rot) of the feet effective August 15, 2002. 

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected bilateral dyshidrotic 
eczema is manifested by pruritus and vesicle papular 
eruptions worsening during hot weather, minimal peeling of 
dry skin, slightly darkened macular areas on the soul of his 
feet, tinea pedis, and complaints of pain and warmth of the 
plantar aspect of the feet. 

3.  The veteran's bilateral dyshidrotic eczema of the feet, 
to include tinea pedis, is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement, nor does its involvement more nearly 
approximate 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, and it does not necessitate 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
rating in excess of 10 percent for bilateral dyshidrotic 
eczema of the feet, to include tinea pedis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7806 (both before 
and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the July 2003 
rating decision; the January 2004 Statement of the Case; the 
June 2004 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim, 
and complied with VA's notification requirements and set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, the letters from the RO to the veteran dated 
March 2003 and August 2004 informed him of the types of 
evidence that would substantiate his claim, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
VCAA notice was provided to the veteran prior to the July 
2003 RO decision that is the subject of this appeal, the 
veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letter from the RO provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the March 2003 and 
August 2004 letters noted above, the RO asked the veteran to 
inform the RO about any additional information or evidence 
that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by the 
March 2003 and August 2004 correspondence and asked him to 
identify all medical providers who treated him for the 
bilateral foot condition subject of this claim.  The RO has 
obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA clinical examination in May 2003, 
which included appropriate historical and clinical findings 
and was adequate for rating purposes.  The Board finds this 
examination, along with other evidence of record, provides 
sufficient findings upon which to determine the veteran's 
entitlement to the assignment of an initial rating in excess 
of 10 percent for bilateral dyshidrotic eczema of the feet.   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran contends that his service-connected bilateral 
dyshidrotic eczema is more disabling than is currently 
evaluated.  

On August 2002 the veteran filed a claim to reinstate service 
connection for bilateral dyshidrotic eczema (jungle rot).  He 
indicated that he had been granted service connection for 
bilateral jungle rot following discharge from service and 
that the condition was evaluated as 10 percent disabling.  
Thereafter, in the late 1940's service connection was reduced 
to zero percent.  The Board notes that the veteran's claims 
file was misplaced and that it had to be rebuilt.  Available 
service medical records show that he received treatment for 
his feet during 1944, including treatment for athlete's foot.  

A VA post-service medical report dated in August 2002 noted 
that the veteran was examined for complaints of itchy and 
painful blisters on his feet.  He related that he had 
suffered from these lesions for many years.  The veteran 
reported that in the past he had treated his feet with 
antifungal creams.  

The clinician observed that the veteran had notable saccular 
small lesions, covering less than 3 mm along the medial and 
lateral aspects of the foot bilaterally.  He also noted 
minimal peeling of the skin, but found no evidence of 
erythema in association with the vesicles.  The digit skin 
surface and the hands were normal.  The clinician also noted 
that the veteran's toenails were onychoxis and dystrophic 
with subfungal debris and discoloration.  The clinician 
diagnosed the veteran with dyshidrotic eczema versus tinea 
and onychomycosis of the toenails.  The veteran was 
prescribed hydrophilic ointment in conjunction with Lamisil 
cream to help moisturize the lateral, plantar and medial 
aspects of the feet.  The clinician also prescribed an oral 
course of Lamisil tablets.  

On May 2003 the veteran underwent a VA medical examination.  
He provided a history of bilateral jungle rot originating 
during service and which continued following discharge from 
service.  The veteran complained of itchy skin, along with 
the appearance of bumps on the sides of his feet.  He related 
that the condition would flare-up during warm weather.  

In his report, the VA examiner noted that the skin on the 
veteran's feet was dry and that the soles of his feet showed 
a few slightly darkened macular areas.  Aside from these 
findings, the examiner indicated that the skin on the rest of 
his body, including the interdigital webs of the feet, was 
otherwise clear of any evidence of inflammation or scarring.  
He concluded that the veteran's complaints of itchy feet were 
most likely caused by his dry skin.  The examiner diagnosed 
the veteran with dyshidrotic eczema with a 50-year history of 
recurrent pruritus and vesicle papular eruptions, exacerbated 
by hot weather.  

The VA examiner observed that the veteran's great and fifth 
toenails were dystrophic and discolored.  He was diagnosed 
with traumatic onychochotrophy of the great and fifth 
toenails.  The examiner determined that the onychochotrophy 
of the veteran's toenails was caused by everyday wear and 
tear and was not related to service.  

A VA post-service medical report from June 2003 showed that 
the veteran had scaly lesions on the plantar aspect of his 
feet in moccasin distribution.  He complained of itchiness 
related to the lesions.  The clinician recorded that there 
was no evidence of significant periosteal lesions.  A slight 
hallux abductovalgus deformity was noted bilaterally.  The 
veteran was diagnosed with tinea pedis and prescribed 
Lamisil.  He was seen again on December 2003 with complaints 
of a sense of warmth on the plantar aspect of his foot.  The 
veteran was diagnosed with tinea pedis and it was recommended 
that he continue taking Lamisil for this condition. 

Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).
In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran's claim for service connection for a skin disease 
of the feet was received on August 15, 2002, which led to the 
RO rating decision that is the subject of this appeal.  Prior 
to August 30, 2002, the regulation concerning eczema (38 
C.F.R. § 4.118, Diagnostic Code 7806) granted a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent rating is warranted where at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Analysis

The Board notes at the outset that, effective on August 30, 
2002, the regulations pertaining to evaluations for skin 
disabilities changed.  See 67 Fed. Reg. 49590 (July 31, 
2002).  Since the veteran's original claim was received on 
August 15, 2002, both the former and amended rating criteria 
are applicable to his claim. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 30, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.118, codes 7800, 7806.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, since the veteran filed his 
claim prior to August 30, 2002 (August 9, 2002), the Board 
will address (1) whether, for the period prior to August 30, 
2002, the veteran is entitled to a rating higher than 10 
percent under the old criteria and (2) whether, for the 
period on and after August 30, 2002, the veteran is entitled 
to a higher rating under either the old or the new criteria.

In order to warrant the next highest rating of 30 percent 
under the criteria in effect prior to August 30, 2002, the 
veteran would have to show constant exudation or itching, 
extensive lesions, or marked disfigurement.  VA post-service 
medical records showed complaints of itchy and painful 
blisters, along with a sense of warmth on both feet.  He had 
very small blisters covering less than 3 mm along the medial 
and lateral aspects of the foot and minimal peeling of the 
skin.  The veteran presented these complaints again at the 
May 2003 VA medical examination.  On examination, the 
examiner found the skin on the veteran's feet was dry and the 
soles showed a few slightly darkened macular areas, but it 
was otherwise clear of any evidence of inflammation, 
including the interdigital webs, and there was no evidence of 
scarring.  On June 2003 and December 2003 the veteran was 
found to have scaly lesions on the plantar aspect of his 
feet, he complained of itchiness related to the lesions.  The 
veteran was diagnosed with tinea pedis and prescribed 
Lamisil.  The reports fail to mention constant exudation or 
itching, extensive lesions, or marked disfigurement.  The VA 
examination of May 2003, the veteran's own history presented 
at the time of the evaluation, as well as the post-service VA 
medical records, point to intermittent rather than constant 
skin symptoms affecting the feet.  Moreover, the VA examiner 
attributed the veteran's complaints of itchiness to the 
veteran's dry skin.  

As noted above, in order to warrant the next highest rating 
of 30 percent, the veteran must show constant exudation or 
itching, extensive lesions, or marked disfigurement.  There 
has been no showing of extensive lesions or marked 
disfigurement.  VA post-service medical reports fail to show 
that the veteran suffered from either constant exudation or 
constant itching.  Without a showing of constant exudation or 
itching, extensive lesions, or marked disfigurement, a rating 
in excess of 10 percent is not warranted.  

As to the criteria in effect since August 30, 2002, 
entitlement to the next highest rating of 30 percent is 
warranted if, aside from constant exudation or itching, 
extensive lesions, or marked disfigurement, the service-
connected skin disease affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  

As noted above, the evidence does not show constant exudation 
or itching, extensive lesions, or marked disfigurement.  The 
veteran has never contended that he has suffered from 
extensive lesions or marked disfigurement.  Regarding 
itching, the clinical evaluation and the veteran's own 
statements and history provided to VA clinicians and the VA 
examiner indicate periods of exacerbations and remissions 
triggered by the weather, and exudation has been seldom noted 
and when present it has been characterized as minimal.  

In August 2002 a VA clinician noted that the veteran had tiny 
lesions on his feet.   The clinician observed that the 
blisters covered less than 3 mm along the medial and lateral 
aspects of the foot.  The lesions are thus confined to a 
limited and unexposed area of the veteran's body.  The 
medical evidence does not show that his skin disease affects 
an area that more nearly approximates 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas.  There is 
no evidence that systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The veteran has stated, and his post-
service medical records confirm, that he treated his 
condition with topical and oral Lamisil, hydrophilic ointment 
and other antifungal topical creams, and has not required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

The preponderance of the evidence is against a finding that 
the veteran's bilateral dyshidrotic eczema of the feet, to 
include tinea pedis, is manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement, and the 
preponderance of the evidence is against a finding that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  As such, a rating 
in excess of 10 percent is not warranted.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has submitted no supportive evidence indicating 
that his disability has interfered with his employment.  In 
addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
bilateral dyshidrotic eczema of the feet, to include tinea 
pedis, or indicate that the manifestations of the disability 
are unusual or exceptional.  Rather, the evidence shows that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the bilateral dyshidrotic eczema of the feet would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
eschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an initial  rating in excess of 10 percent for 
bilateral dyshidrotic eczema of the feet, to include tinea 
pedis, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for bilateral 
dyshidrotic eczema of the feet, to include tinea pedis, is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


  



 Department of Veterans Affairs


